DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 04-19-2021. Claims 1-2, 5, 9-16 and 20-27 are currently pending. Claim 1, 12 and 13 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jewell Briggs (Reg. No. 77,298) on 05-11-2021.
Claims 1 and 13 have been amended; Claims 26 and 27 have been canceled: 
1. 	(Currently Amended) A solid-state electrode for a lithium-ion battery cell in which a solid-state anode layer is placed against a surface of an oxide solid-state electrolyte layer and a solid-state cathode layer is placed against the opposing surface of the oxide solid-state electrolyte layer, each of the solid-state anode layer and the solid-state cathode layer having a current collector attached to their sides opposite to the oxide solid-state electrolyte layer, the oxide solid-state electrolyte layer consisting essentially of an oxide, phosphate, or silicate of lithium and at least one other metal element, the oxide solid-state electrolyte being 
a densified prepared mixture of 
particles of a lithium-ion-accepting and lithium-ion-releasing electrode composition, 
particles of the oxide solid-state electrolyte layer composition, [[and]] 
particles of a non-carbon electronic conductive additive selected from the group consisting of: Ge2O3, RuO2, SnO2, Ti2O3, ZnO, YBa2Cu3O7, La0.75Ca0.25MnO3, silicon carbide, molybdenum silicide, cobalt sulfide, silver, gold, copper, palladium, platinum, and combinations thereof, the particles of the non-carbon electronic conductive additive being of a composition selected to increase electronic conductivity within the solid-state electrode layer and to and from its current collector, the particles of the non-carbon conductive additive are coated on at least one of the particles of a lithium-ion-accepting and lithium-ion-releasing electrode composition and the particles of the oxide solid-state electrolyte composition, and free particles of the non-carbon electronic conductive additives. 

13. 	(Currently Amended) A lithium-ion battery cell comprising: 
a solid-state cathode layer formed of a thermally-compacted mixture of particles of a lithium-containing and oxygen-containing compound of lithium-ion battery active cathode material and an oxide compound solid electrolyte material, one side of the solid-state cathode layer being attached to a current collector and the second side of the solid-state cathode layer lying against a first side of a layer of oxygen-containing, solid-state electrolyte material; 

the layer of solid-state electrolyte material consisting essentially of compacted particles of one or more lithium-containing and oxygen-containing compounds conductive of lithium ions in the operation of the lithium-ion battery cell; and 
at last one of the solid-state cathode layer and the solid-state anode layer containing a non-carbon-containing, electronic conductive compound as a component of the compositions of their respective electrode layers in a proportion of the overall electrode composition or compositions for increasing the electronic conductivity of the solid-state cathode layer and/or the solid-state anode layer, 
wherein the non-carbon-containing, electronic conductive compound is selected from the group consisting of: Ge2O3, RuO2, SnO2, Ti2O3, ZnO, YBa2Cu3O7, La0.75Ca0.25MnO3, silicon carbide, molybdenum silicide, cobalt sulfide, silver, gold, copper, palladium, platinum, and combinations thereof, and 
wherein the non-carbon-containing, electronic conductive compound is coated on at least one of the particles of a lithium-containing and oxygen-containing compound of lithium-ion battery active cathode material, the lithium-ion battery active anode material, and the oxide compound solid electrolyte material and free particles of the non-carbon-containing, electronic conductive compound is mixed with the particles of a lithium-containing and oxygen-containing compound of lithium-ion battery active cathode material, the lithium-ion battery active anode material, and the oxide compound solid electrolyte material and the at least one of the particles of a lithium-containing and oxygen-containing compound of lithium-ion battery active cathode material, the lithium-ion battery active anode material, and the oxide compound solid electrolyte material coated with the non-carbon-containing, electronic conductive compound

26. 	(Canceled) 

27. 	(Canceled) 

Allowable Subject Matter
Claims 1-2, 5, 9-16 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest the solid state electrode as claimed (see Remarks filed 01-22-2021 and Office Action mailed 05-14-2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.